

FIFTH AMENDMENT TO LOAN DOCUMENTS
 
THIS FIFTH AMENDMENT TO LOAN DOCUMENTS (“Fifth Amendment”) is effective as of
March 22, 2010 (“Effective Date”), and is made by and between Private Escapes
Pinnacle, LLC, a Colorado limited liability company (“Borrower”) and Kederike,
LLC, a Colorado limited liability company (“Lender”), and is joined by Ultimate
Escapes Holdings, LLC, a Delaware limited liability company (“Holdings”), solely
with respect to Sections 2(a) and 2(b)(i) below, as the successor in interest of
Borrower with respect to ownership of Private Escapes Pinnacle 1600 Broadway,
LLC, a New York limited liability company (“1600 LLC”).
 
Background Information
 
By this Fifth Amendment, Lender and Borrower seek to further amend the Loan
Agreement between Borrower and Lender dated June 1, 2006, (the “Loan
Agreement”), as previously amended by a First Amendment to Loan Agreement dated
November 13, 2006 (the “First Amendment”), a Second Amendment to Loan Agreement
dated December 21, 2007 (the “Second Amendment”), a Third Amendment to Loan
Documents dated March 31, 2008 (the “Third Amendment”), and the Fourth Amendment
to Loan Documents dated March 20, 2009 (the “Fourth Amendment”).  Unless a
capitalized term is defined otherwise in this Fifth Amendment, it shall have the
same meaning as in the Loan Documents, as previously amended.
 
On September 15, 2009 (the “Closing Date”), Borrower and certain of its
affiliates and Holdings and certain of its affiliates consummated transactions
contemplated by that Third Amended and Restated Contribution Agreement dated as
of July 21, 1009, as amended (“Contribution Agreement”).  Included among the
transactions consummated was an assignment to a subsidiary of Holdings of all of
Borrower’s right, title and interest in and to 1600 LLC.  As of the Closing
Date, 1600 LLC owned as its principal assets the real property located at 1600
Broadway, PH5D, New York, New York, and all of the furnishings, fixtures and
equipment in place on that real property as of the Closing Date (collectively,
the “1600 Property”).  As of the Closing Date, 1600 LLC was subject to the
Pledge Agreement, and the 1600 Property was subject to Security Instrument in
favor of Lender titled “Mortgage and Security Agreement” which is dated January
31, 2007 and was recorded in the records of New York County, New York on
February 12, 2007, at Document ID 2007000081077 (the “1600
Mortgage”).   Excluded from the transactions contemplated by the Contribution
Agreement was any transfer by Borrower of its interests in any of the other real
estate or property referred to in the Loan Agreement, as amended (“Other
Properties”), all of which has been retained by Borrower.
 
By this Fifth Amendment, the parties seek to cause a portion of the amount due
and certain obligations under the Loan Documents to be bifurcated from the Loan
and assumed by Holdings on the terms and conditions below, after which Holdings
shall be solely responsible and liable for the bifurcated amount and
obligations, and Borrower shall remain responsible and liable for all other
amounts and obligations under the Loan.
 
Agreement
 
For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree:

 
 

--------------------------------------------------------------------------------

 
 
1.           Consent to Assignment.  Lender acknowledges that, as of the Closing
Date, Borrower has assigned to UE Member NCS, LLC, a Delaware limited liability
company and an affiliate of Holdings (“NCS”), all of Borrower’s right, title and
interest in and to 100% of the membership interests in the 1600 LLC, and Lender
consents to such assignment.
 
2.           Amendment. The Loan Documents are amended as follows,
notwithstanding existing terms of any of the Loan Documents to the contrary:
 
(a)           Partial Assumption.  Contemporaneously with execution of this
Fifth Amendment, Holdings has assumed a portion of the remaining principal
amount due under the Loan, in an amount equal to $234,031.25 (the “Partial
Assumption Amount”).  This partial assumption has been effected by:
 
(i)           Holdings’ execution and delivery to Lender of the Promissory Note
attached as Exhibit A to this Fifth Amendment (“Holdings Note”);
 
(ii)          Holdings’ tender to Lender within seven (7) days of the Effective
Date, in good funds, the sum of $6,414.41, representing accrued interest on the
Partial Assumption Amount from the Closing Date through  January 31, 2010
(“Partial Assumption Interest”);
 
(iii)         Holdings’, 1600 LLC’s and Lender’s execution of the First
Amendment to Mortgage and Security Agreement attached as Exhibit B to this Fifth
Amendment (“First Amendment to 1600 Mortgage”); and
 
(iv)         Borrower’s and Lender’s execution of the First Amendment to Pledge
Agreement attached as Exhibit C to this Fifth Amendment (“First Amendment to
Pledge Agreement”); and
 
(v)          Execution of the Pledge Agreement attached as Exhibit D to this
Fifth Amendment (“Holdings’ Pledge Agreement”) by Holdings, NCS and Lender.
 
(b)           Effect.  By these actions, the parties intend that, as of the
Effective Date:
 
(i)           The obligations of Holdings shall be only those obligations set
forth in Section 2(a) of this Fifth Amendment, the Holdings Note, the 1600
Mortgage as amended by the First Amendment to 1600 Mortgage and the Holdings’
Pledge Agreement.  Holdings shall not be deemed to have assumed or undertaken
any obligation that is not expressly stated in Sections 2(a) of this Fifth
Amendment, the Holdings Note, the 1600 Mortgage as amended by the First
Amendment to 1600 Mortgage or the Holdings’ Pledge Agreement.  The respective
obligations of Holdings and Borrower SHALL NOT be cross-defaulted or
cross-collateralized.
 
(ii)          Borrower’s repayment obligation under the Loan Documents shall be
reduced by the amount of the Partial Assumption Amount and Partial Assumption
Interest.
 
 

 
  Fifth Amendment to Loan Documents
Page 2 of 4

--------------------------------------------------------------------------------

 
 
(iii)         All other obligations and liabilities under the Loan Documents and
this Fifth Amendment shall be or remain the obligations of Borrower.
 
3.           Ratification. Except as modified by this Fifth Amendment and each
prior amendment, all other terms and conditions of the Loan Documents remain in
full force and effect.
 
4.           Counterparts. This Fifth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Fifth Amendment may
be executed and delivered by facsimile or email transmission of a file in “.pdf”
or similar format and upon such delivery, each signature shall be deemed to have
the same effect as if the original signature had been delivered to the other
party(ies) hereto.
 
[signature page follows]

Fifth Amendment to Loan Documents
Page 3 of 4

--------------------------------------------------------------------------------

 
 
BY THEIR SIGNATURES BELOW, the parties have caused this Fifth Amendment to Loan
Documents to be executed and delivered as of the Effective Date stated above.


BORROWER:
 
LENDER:
         
PRIVATE ESCAPES PINNACLE, LLC
 
KEDERIKE, LLC
 
By:  Private Escapes Holdings, LLC
       
Manager
                 
By:
/s/ Richard V. Keith Jr.
 
By:
/s/ Kenneth E. DeLine
   
Richard V. Keith, Jr., Managing Member
   
Kenneth E. DeLine, Manager
 



HOLDINGS:


ULTIMATE ESCAPES HOLDINGS, LLC


By:
/s/  Philip Callaghan
 

Name:
Philip Callaghan
 

Title:
SVP/CFO
 



TABLE OF EXHIBITS


Exhibit
 
Description
     
A
 
Holdings Note
     
B
 
First Amendment to 1600 Mortgage
     
C
 
First Amendment to Pledge Agreement
     
D
  
Holdings’ Pledge Agreement


Fifth Amendment to Loan Documents
Page 4 of 4

--------------------------------------------------------------------------------

 
 
EXHIBIT D


PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT, made and entered into this _________ day of March, 2010,
by and between ULTIMATE ESCAPES HOLDINGS, LLC, a Delaware limited liability
company and UE MEMBER NCS, LLC, a Delaware limited liability company
(collectively, “Borrower”) and KEDERIKE, LLC, a Colorado limited liability
company (“Secured Party”).
 
RECITALS
 
Secured Party has made a loan to Borrower that is represented by a Promissory
Note (the “Note”) dated as of the date of this Pledge Agreement. The parties
intend for this loan to be secured by Borrower’s pledge of a security interest
granted by Borrower in favor of Secured Party against the Collateral described
below. All capitalized terms in this Pledge Agreement not otherwise defined
herein shall have the meanings given them in the Note.
 
AGREEMENT
 
In consideration of the mutual covenants and conditions hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree:
 
1.           Definitions. “Collateral” shall mean all of Borrower’s right, title
and interest in and to Borrower’s membership interest in Private Escapes
Pinnacle 1600 Broadway, LLC, together with: (i) any and all distributions made
in respect of such interests at any time during which any amount remains due
under the Note; and (ii) any interests into which such interests may be the
converted, or for which such interests may be exchanged, at any time during
which any amount remains due under the Note; and (iii) all contractual, legal,
equitable or other rights held by Borrower with regard to such interests; and
(iv) all proceeds of the interests.
 
2.           Pledge. As security for the Note, Borrower hereby pledges the
Collateral to Secured Party as a continuing first-lien security interest in the
Collateral.
 
3.           Obligations Secured. Subject to the provisions of paragraph 5 of
this Pledge Agreement, this Pledge Agreement is made to secure repayment of the
Note and Borrower’s obligations in the Note.
 
4.           Representations and Warranties. Borrower expressly represents and
warrants as follows:
 
(a)           To Borrower’s knowledge, except for the security interest granted
hereby, Borrower owns the Collateral free and clear from any adverse claim,
lien, encumbrance, security interest, charge or any other right, title or
interest which constitutes an imperfection of title.
 
(b)           Borrower will defend the Collateral against all claims and demands
of all persons at any time claiming the same or any interest therein.

 
 

--------------------------------------------------------------------------------

 
 
(c)           Borrower has full power and lawful authority to grant to Secured
Party a valid security interest in the Collateral as herein provided.
 
(d)           Until the Note is paid in full, Borrower will not transfer,
encumber, dispose of or alienate the Collateral or any interest therein without
the prior written consent of the Secured Party, such consent shall not be
unreasonably withheld, The Note shall become immediately due and payable in full
upon any sale, transfer, disposition or alienation of the Collateral.
 
(e)           Borrower will not permit or allow any adverse lien, security
interest or encumbrance whatsoever upon the Collateral and not to permit the
same to be attached or replevied without the written consent of Secured Party,
which consent shall not be unreasonably withheld.
 
5.           Events of Default. For purposes of this Agreement, “Default” shall
be defined to include any of the following events, if not cured within the
applicable period after Borrower’s receipt of timely written notice from Secured
Party:
 
(a)           Any event of default as specified in the Note;
 
(b)           Breach of any representation or warranty made by Borrower herein;
or
 
(c)           Failure by Borrower to timely perform any other obligation owed by
that Borrower to Secured Party in this Pledge Agreement or the Note.
 
If no period to cure a Default is specified in the Note or otherwise, Borrower
shall have a period of 30 days after receipt of written notice of default from
Secured Party in which to cure such default.
 
6.           Remedies of Secured Party in Event of Default. If any Default is
not cured within the applicable period after receipt of written notice from
Secured Party, Secured Party may declare all obligations secured hereby
immediately due and payable and shall have all of the rights and remedies of a
“secured party” under applicable law, and may cause the Collateral to be
transferred to Secured Party or its designee. Secured Party will accept the
pledged Collateral in full satisfaction of the principal amount of indebtedness
in the event of default. The interest obligation of Borrower or right to
repayment of interest from Borrower shall be governed by the provisions of the
Note.
 
7.           Additional Provisions. The following additional provisions shall
apply:
 
(a)           Preservation of Collateral. Borrower shall perform all of
Borrower’s obligations under any laws, rules or documents governing the
ownership of the Collateral. If the Borrower fails to perform any of Borrower’s
obligations in this Pledge Agreement, or if any action or proceeding is
commenced which materially affects Secured Party's interest in the Collateral,
then Secured Party, at Secured Party's option, with notice to Borrower if
required by law, may make such appearances, disburse such sums and take such
action as is necessary to protect Secured Party's interest. Any amounts
disbursed by Secured Party pursuant to this paragraph, with interest thereon at
the rate provided in the Note, shall become additional indebtedness of Borrower
secured by this Pledge Agreement. Such amounts shall be payable upon notice from
Secured Party to Borrower requesting payment thereof, and Secured Party may
bring suit to collect any amounts so disbursed plus interest at the rate stated
in the Note. Nothing contained in this paragraph shall require Secured Party to
incur any expense or take any action hereunder.

 
2

--------------------------------------------------------------------------------

 
 
(b)           Remedies Cumulative. Each remedy provided in the Note or this
Pledge Agreement shall be distinct from and cumulative to all other rights or
remedies under the Note or this Pledge Agreement or afforded by law or equity,
and may be exercised concurrently, independently or successively.
 
8.           Waiver. No waiver by Secured Party of any Default shall operate as
the waiver of any other Defaults or of the same Default on a future occasion.
Any forbearance by Secured Party in exercising any right or remedy hereunder, or
otherwise afforded by law, shall not be a waiver or preclude the exercise of any
such right or remedy.
 
9.           Notices. Borrower hereby waives presentment, demand, notice, notice
of dishonor, notice of acceptance of this Pledge Agreement and hereby assents to
any extension or postponement of any payment or of any other indulgence, to any
release of Collateral, to the addition or release of any party or person,
primarily or secondarily liable, to the acceptance of partial payments thereon
in the settlement, compromising or adjusting of any part thereof, all in such
manner and at such time or times as the Secured Party may deem advisable. Any
notice required by law or by this Pledge Agreement shall be deemed given if sent
by certified mail, return receipt requested, postage prepaid, to the recipient
at the address set forth below each party’s signature below, and shall be deemed
given as of the third business day after mailing.
 
10.         Miscellaneous.
 
(a)           Binding Effect. All agreements and duties of Borrower under this
Pledge Agreement shall bind Borrower, its successors, or assigns, and all rights
of Secured Party hereunder shall inure to the benefit of his successors,
personal representatives, heirs and/or assigns.
 
(b)           Governing Law. This Pledge Agreement shall be governed by and
construed in accordance with the laws of Colorado.
 
(c)           Termination. This Pledge Agreement shall automatically terminate
upon Borrower’s payment in full of the Note and any sums due and owing
thereunder.
 
(d)           Further Assurances. Borrower agrees to take such further action as
may be reasonably requested by Secured Party in order to perfect the security
interest granted hereby.
 
(e)           Assignment. Borrower acknowledges that Secured Party's rights
under this Pledge Agreement may be assigned by Secured Party, with notice to
Borrower.

 
3

--------------------------------------------------------------------------------

 
 
(f)           Construction. All headings and titles in this Pledge Agreement are
for convenience of reference only and shall not affect the meaning of any term
or provision of this Pledge Agreement.
 
(g)           Rights of Secured Party. Secured Party may, but shall not be
obligated to, at any time without notice and at the expense of Borrower: (a)
give notice to any person of Secured Party's rights hereunder and enforce such
rights; and (b) protect, defend and preserve the Collateral or any rights or
interests of Secured Party therein; and (c) upon an event of Default that is not
cured within the applicable period, cause the Collateral to be transferred to
Secured Party or any designee of Secured Party. Secured Party shall have no duty
or obligation to make or give any presentments, demands for performance, notices
of nonperformance, notices of protest or notices of dishonor in connection with
any of the Collateral.
 
(h)           Counterpart Signatures. This Pledge Agreement may be executed in
one or more counterparts, all of which together shall constitute one and the
same instrument.
 
[signature page follows]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower and Secured Party have signed this Pledge Agreement
as of the date first above written.
 
BORROWER:
 
SECURED PARTY:
         
ULTIMATE ESCAPES HOLDINGS, LLC
 
KEDERIKE, LLC
           
By:
/s/ Philip Callaghan   
By:
/s/ Kenneth E. DeLine  
Title:
SVP/CEO   
Title:
             
Address for Notices:
 
Address for Notices:
 
Ultimate Resort LLC  
 
P.O. Box 230  
 
3501 W. Vine Street: Suite 335 
 
Ridgway, CO 81432  
  Kissimmee, FL 34741                 
UE MEMBER NCS, LLC
                   
By:
/s/ Philip Callaghan        
Title:
SVP/CEO                   
Address for Notices:
       
Ultimate Resort LLC
       
3501 W. Vine Street: Suite 335  
        Kissimmee, FL 34741         


 
5

--------------------------------------------------------------------------------

 